                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                           CENTRAL DIVISION

Randall Lee DALTON, et al.,                 )
                                            )
                      Plaintiffs,           )
                                            )
       v.                                   ) Case No. 17-04057-CV-C-NKL
                                            )
Michael BARRETT, et al.,                    )
                                            )
                      Defendants.           )

                JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT

       Come now Plaintiffs and Defendants and jointly move this Court for entry of consent

judgment. A copy of the proposed consent judgment is attached hereto and incorporated herein

by reference.

       Respectfully submitted,

       /s/ Anthony E. Rothert
       Anthony E. Rothert, #44827
       American Civil Liberties Union
       of Missouri Foundation
       906 Olive Street, Suite 1130
       St. Louis, Missouri 63108
       Phone: (314) 652-3114
       trothert@aclu-mo.org

       Attorney for Plaintiffs

       /s/ J. Gregory Mermelstein
       J. Gregory Mermelstein, #33836
       Deputy Director/General Counsel
       1000 West Nifong, Building 7, Suite 100
       Columbia, Missouri 65203
       Telephone: (573) 777-9977
       Fax: (573) 777-9975
       greg.mermelstein@mspd.mo.gov

       Attorney for Defendants




                                                                                      1
                           CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served upon counsel for each party by

operation of this Court’s ECF/CM system on May 13, 2019.

                                           /s/ Anthony E. Rothert




                                                                                         2
